 1

 2

 3

 4

 5

 6

 7
                             UNITED STATES DISTRICT COURT
 8
                           CENTRAL DISTRICT OF CALIFORNIA
 9

10

11
     RICHARD J. GLAIR,                          )   Case No. LA CV 17-2886 DDP (JCG)
12                                              )
                         Plaintiff,             )   ORDER ACCEPTING REPORT AND
13                                              )   RECOMMENDATION OF UNITED
                  v.                            )   STATES MAGISTRATE JUDGE
14                                              )
                                                )
15   A. GUTIERREZ,                              )
                                                )
16                       Defendant.             )
                                                )
17

18         Pursuant to 28 U.S.C. § 636, the Court has reviewed the First Amended
19   Complaint (“FAC”), Defendant’s Motion to Dismiss (“Motion”), the Magistrate
20   Judge’s Report and Recommendation (“R&R”), Plaintiff’s Objections to the R&R
21   (“Objections”), and the remaining record, and has made a de novo determination.
22         Nothing in the Objections refutes the Magistrate Judge’s finding that Plaintiff
23   failed to plausibly allege that he is entitled to relief under 42 U.S.C. § 1983. (See R&R
24   at 3-4.) As the R&R explained, Defendant did not prevent Plaintiff from speaking or
25   protesting, but rather, told Plaintiff that he could not lean his signs against state
26   property. (See id.; FAC at 3-4); see also Clark v. Cmty. for Creative Non-Violence,
27   468 U.S. 288, 293 (1984) (“Expression, whether oral or written or symbolized by
28   conduct, is subject to reasonable time, place, or manner restrictions. . . . provided that
 1   they are justified without reference to the content of the regulated speech, that they are
 2   narrowly tailored to serve a significant governmental interest, and that they leave open
 3   ample alternative channels for communication of the information.”).
 4         Moreover, Plaintiff relies on the same underlying facts and argument that he
 5   made for his section 1983 causes of action to support his Bane Act claim. (See
 6   Objections at 6-10, 11-12.) However, to succeed on a Bane Act claim, Plaintiff would
 7   need to present a theory of a Bane Act violation that went beyond the allegations of his
 8   section 1983 violations because the Bane Act requires additional coercion. See
 9   Shoyoye v. Cty. of L.A., 203 Cal. App. 4th 947, 959 (2012) (“The [Bane Act] requires a
10   showing of coercion independent from the coercion inherent in the wrongful detention
11   [or other tort] itself.”); see also Barsamian v. City of Kingsburg, 597 F. Supp. 2d 1054,
12   1064 (E.D. Cal. 2009) (explaining that to sustain a claim under the Bane Act, “it must
13   be demonstrated that the [constitutional] violation occurred and that the violation was
14   accompanied by threats, intimidation or coercion within the meaning of the statute”).
15   As the R&R concluded, “there was no intentional or attempted interference with
16   Plaintiff’s constitutional or other rights,” given that Defendant did not keep Plaintiff
17   from speaking or holding his signs. (See R&R at 5.) Thus, Plaintiff’s Bane Act claim
18   must also fail.
19         Finally, Defendant did not violate Plaintiff’s Fourth Amendment rights through
20   an “unreasonable seizure[],” (Objections at 10), because nowhere in the FAC does
21   Plaintiff allege that Defendant seized Plaintiff’s property. (See generally FAC.)
22

23   //
24

25   //
26

27   //
28
 1      Accordingly, IT IS ORDERED THAT:
 2      1.    The Report and Recommendation is approved and accepted in substantial
 3            part;
 4      2.    Defendant’s Motion is granted;
 5      3.    Judgment be entered dismissing this action without prejudice; and
 6      4.    The Clerk serve copies of this Order and the Judgment on the parties.
 7

 8

 9   DATED:   11-20-18                   _______________
10                                           HON. DEAN D. PREGERSON
                                           UNITED STATES DISTRICT JUDGE
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
